Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION

Claims 1-20 are pending in this application and have been examined in response to application filed on 08/30/2021.
This application is a CON of 16/908,365 06/22/2020 PAT 11128681
16/908,365 is a CON of 14/145,025 12/31/2013 PAT 10708319
14/145,025 has PRO 61/747,583 12/31/2012



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 10-16:
Claim 10 recites a “system” for providing social viewing of media content comprising a "media player" and a "social media site".  The specification expressly states that "Media player 104 may be any … software” (see paragraph 0019).  The specification also states in paragraph 0016 that the "’social media site’ is used herein in its conventional sense of a system (typically a website accessible via a web browser over the Internet”.  Since a website is generally just a set of webpages, which are software per se, the recited "social media site” is also software per se.  
Accordingly, the recited “system” is computer software per se and is not a “process,” a “machine,” a “manufacture,” or a “composition of matter” as defined in 35 U.S.C. 101.
Claims 11-16 merely further define functions performed by the "system”.  Thus, claims 11-16 fail to recite statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 20 discloses the social media site comprises website for viewing media content while the parent claim 17 discloses the media content is view on the media site not the social media site.  The examiner is interpreting claim 20 similar to claim 9.  Further clarification is rendered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 5, 8-13 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being anticipated by Li et al. (US 2011/0179385) in view of Patterson et al. (US 10,395,257 B2).

As to INDEPENDENT claim 1, Li discloses a method for social viewing of media content, comprising: displaying, to a first user, media via a media site (fig.1, fig.2; [0040], [0041]; a user browses media on a website); 
displaying, to a second user, the media content via the media site, wherein the second user and the first user interact with each other about displaying media from the media site wherein the media site comprises a website configured with a browser-accessible over a network (fig.1, “140”; [0040], [0071]; users viewing the media may provide comments to each other during the rendering of the media). Li does not expressly disclose the media is being streamed; and providing, to the first and second users, a mechanism to connect to a social media site via the website of the media site wherein the social media site allows the first user and the second user to share comments regarding the streamed media.
In the same field of endeavor, Patterson discloses to the first and second users, a mechanism to connect to a social media site via the website of the media site wherein the social media site allows the first user and the second user to share comments regarding the displayed media (fig.2a; col.12, l.64-col.13. l.3; users can access comments sharing function from other social networks).
It would have been obvious to one of ordinary skill in the art, having the teaching of Li and Patterson before him prior to the effective filling date, to modify the content browsing interface taught by Li to include a method for interacting with a social network taught by Patterson with the motivation being to allow users to share their digital experiences with other parties on different social networks.  Li-Patterson does not expressly disclose the media is streaming media.
In the same field of endeavor, Grigsby discloses streaming media sharing (fig.2).
It would have been obvious to one of ordinary skill in the art, having the teaching of Li-Patterson and Grigsby before him prior to the effective filling date, to modify the content browsing interface taught by Li-Patterson to include media streaming taught by Grigsby with the motivation being to provide media consumption instantly and reduce extra storage requirements.   
	
	
As to claim 2, the prior art as combined discloses transmitting a notification to the second user indicating that the first user is currently viewing the media content (Li, e.g., see paragraph 0075; “In accordance with an embodiment of the present system, the buddy portion 540 may be utilized in accordance with an embodiment of the present system to invite "buddies" to render content currently and/or previously rendered by the user”.  When a buddy is invited to render content currently rendered by the user, the buddy would receive an invitation, which is a notification.  Since the invitation may be sent when the user is currently rendering the content, it would be a notification indicating that the first user is currently viewing the media content).

As to claim 3, the prior art as combined discloses wherein the streamed media comprises a video on demand (Grigsby, fig.3a; movies on demand is displayed).

As to claim 5, the prior art as combined discloses a media player coupled to the media site capable of receiving a media stream from a media source (Grigsby, fig.2; media is streamed).

As to claim 8, the prior art as combined discloses wherein each user has an account with the media site and the account with a social media site that requires certain credentials require for logon on and interacting with the media site and the social media site (Li, fig.4; Patterson, col.12, l.28-40; user credentials are identifiable).

As to claim 9, the prior art as combined discloses wherein the media are rendered in a web browser window and displayed to the first user while the first user is accessing the social media site (Li, [0041]; Grigsby col.3, l.60-66; Patterson, fig.2; social media sites are accessible while the media is being displayed).

As to INDEPENDENT claim 10, see rationale addressed in the rejection of claim 1 above.

As to claim 11, see rationale addressed in the rejection of claim 1 above.
As to claim 12, see rationale addressed in the rejection of claim 2 above.
As to claim 13, see rationale addressed in the rejection of claim 3 above.
As to claim 15, see rationale addressed in the rejection of claim 8 above.

As to claim 16, the prior art as combined discloses wherein the media source is communicatively coupled to the social media site (Patterson, col.13, l. 46-51; media is associated with the selected social media site).

As to INDEPENDENT claim 17, see rationale addressed in the rejection of claim 1 above.

As to claim 18, see rationale addressed in the rejection of claim 3 above.
As to claim 19, see rationale addressed in the rejection of claim 4 above.
As to claim 20, see rationale addressed in the rejection of claim 9 above.

Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li-Patterson-Grigsby in view of Brueck et al. (US 10,410,222 B2).

As to claim 4, the prior art as combined does not expressly disclose wherein the streamed media comprises media content broadcasted from a media source.
	In the same field of endeavor, Brueck discloses wherein the streamed media comprises media content broadcasted from a media source (col.6, l.31-45).
It would have been obvious to one of ordinary skill in the art, having the teaching of Li-Patterson-Grigsby and Brueck before him prior to the effective filling date, to modify the content browsing interface taught by Li-Patterson-Grigsby to include media broadcasting taught by Brueck with the motivation being to provide an expanded media type such as live event broadcasting.

As to claim 14, see rationale addressed in the rejection of claim 4 above.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li-Patterson-Grigsby in view of Ashley et al. (WO 2012/153290 A1, published November 15, 2012; hereinafter, Ashley).

As to claim 6, the prior art as combined does not teach including a social media stream provided to at least one of the first and second users while the first user is viewing the media content.
	Ashley teaches including a social media stream provided to at least one of a first and second users while the first user is viewing the media content (e.g., see Fig. 6 showing a video frame with a twitter feed alongside of it, and page 9, lines 4-14; “The position and size of the presented video can be adapted to accommodate the 5 simultaneous on-screen presentation of other (typically contextually relevant) content, including, but not limited to: …  social networking feeds for relevant topics (e.g. a Twitter feed associated with the content hashtag, or with the actors/presenters on-screen); etc.”).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Li-Patterson-Grigsby with those of Ashley to achieve the claim limitations.  One would have been motivated to make such a combination because it provides multiple ways to divide a display up to include many types of information, thus making the display more flexible and even making it useful to multiple people at once (see page 1, lines 15-22).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li-Patterson-Grigsby-Ashley in view of Blanchflower (US 2012/0265805 A1, published October 18, 2012; hereinafter, Blanchflower).
As to claim 7, the prior art as combined does not teach wherein the social media stream is selected based on the content of the interaction stream.
Ashley teaches wherein a social media stream is selected based on a hashtag (e.g., see Fig. 6 showing a video frame with a twitter feed alongside of it, and page 9, lines 4-14; “The position and size of the presented video can be adapted to accommodate the 5 simultaneous on-screen presentation of other (typically contextually relevant) content, including, but not limited to: …  social networking feeds for relevant topics (e.g. a Twitter feed associated with the content hashtag, or with the actors/presenters on-screen); etc.”).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Li with those of Ashley to achieve the claim limitations.  One would have been motivated to make such a combination because it provides multiple ways to divide a display up to include many types of information, thus making the display more flexible and even making it useful to multiple people at once (see page 1, lines 15-22).
	Blanchflower teaches wherein hashtags are recommended for comments and contained in contents (e.g., see paragraph 0019; “possible hash tags from a hash tag database may be recommended to the authors. The hash tags that are selected by the authors are included in the comments.”  This, combined with the teachings of Ashley wherein a social media stream is selected based on hashtags would result in the social media stream being selected based on hashtags contained in comments.  Thus, the stream would be selected based on the content of the comments, or interaction stream, taught by Li).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Li-Patterson-Grigsby-Ashley and Blanchflower to achieve the claim limitations.  One would have been motivated to make such a combination because it would improve the ability to organize information and associate disparate forms of content such as comments and media.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173